Lewis, P. J.,
delivered the opinion of the court.
In the case of Humphreys v. Atlantic Milling Company et al., a perpetual injunction was decreed against the defendants by the court below, restraining them from collecting a note for $9,800.24. The plaintiff therein was interested only to the extent of about $2,100, which this court held to be the whole amount in controversy and we, therefore, overruled a motion to transfer the cause to the supreme court. The supreme court, however, took a different view of the matter, and holding that the amount in controversy was the whole amount of the note, directed that the transfer be made. -In the present case, there was a verdict in favor of the plaintiff for the gross sum of $6,292, which was apportioned among the several defendants so that the liability of each varied from $267.75 to $1,204.85. All the defendants ap*210pealed. Following the ruling of the supreme court just mentioned, we are compelled to hold that the whole amount of the verdict is the amount here in controversy, and that the cause must be transferred to the supreme court, under the act of the general assembly approved March 18, 1885. Sess. Acts, ’85, p. 121.
It is so ordered.
All the judges concur.